
	

113 S805 IS: Robert C. Byrd Mine and Workplace Safety and Health Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 805
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Rockefeller (for
			 himself, Mr. Manchin,
			 Mr. Harkin, and Mrs. Murray) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To improve compliance with mine and occupational safety
		  and health laws, empower workers to raise safety concerns, prevent future mine
		  and other workplace tragedies, and establish rights of families of victims of
		  workplace accidents, and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Robert C. Byrd Mine and
			 Workplace Safety and Health Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					TITLE I—Additional inspection and investigation
				authority
					Sec. 101. Independent accident investigations.
					Sec. 102. Subpoena authority and miner rights during
				inspections and investigations.
					Sec. 103. Designation of miner representative.
					Sec. 104. Additional amendments relating to inspections,
				investigations, and recordkeeping.
					TITLE II—Enhanced enforcement authority
					Sec. 201. Significant and substantial violations.
					Sec. 202. Procedures and criteria for determining a pattern of
				violations.
					Sec. 203. Injunctive authority.
					Sec. 204. Revocation of approval of plans.
					Sec. 205. Challenging a decision to approve, modify, or revoke
				a coal or other mine plan.
					TITLE III—Penalties
					Sec. 301. Civil penalties.
					Sec. 302. Civil and criminal liability of officers, directors,
				and agents.
					Sec. 303. Criminal penalties.
					Sec. 304. Commission review of penalty assessments.
					Sec. 305. Delinquent payments and prejudgment
				interest.
					TITLE IV—Worker Rights and Protections
					Sec. 401. Protection from retaliation.
					Sec. 402. Protection from loss of pay.
					TITLE V—Modernizing health and safety standards 
					Sec. 501. Pre-shift review of mine conditions.
					Sec. 502. Rock dust standards.
					Sec. 503. Atmospheric monitoring systems and additional
				technological improvements.
					Sec. 504. Technology related to respirable dust.
					Sec. 505. Refresher training on miner rights and
				responsibilities.
					Sec. 506. Additional training.
					Sec. 507. Brookwood-Sago mine safety grants.
					Sec. 508. Certification of personnel.
					Sec. 509. Electronic records requirement.
					TITLE VI—Additional mine safety provisions
					Sec. 601. Definitions.
					Sec. 602. Assistance to States.
					Sec. 603. Black lung medical reports.
					Sec. 604. Study on workforce needs.
					Sec. 605. Mine Safety and Health Administration strategic
				planning.
					Sec. 606. Double encumbrance; succession plan.
					TITLE VII—Amendments to the Occupational Safety and Health Act of
				1970
					Sec. 701. Coverage of public employees.
					Sec. 702. Enhanced protections from retaliation.
					Sec. 703. Victims’ rights.
					Sec. 704. Correction of serious, willful, or repeated
				violations pending contest and procedures for a stay.
					Sec. 705. Conforming amendments.
					Sec. 706. Civil penalties.
					Sec. 707. Criminal penalties.
					Sec. 708. Penalties.
					Sec. 709. Effective date.
				
			2.FindingsCongress finds the following:
			(1)Employers have an
			 obligation to ensure a safe and healthy work environment for all
			 employees.
			(2)To help fulfill
			 that obligation, Congress must conduct oversight of the executive agencies
			 responsible for enforcing workplace safety laws and must revise and update
			 Federal laws when necessary to protect the safety and health of the workforce
			 of the United States.
			(3)In response to
			 several mining tragedies in early 2006, Congress quickly passed the most
			 sweeping changes to mine safety laws in 30 years. The Mine Improvement and New
			 Emergency Response Act of 2006 (Public Law 109–236, 120 Stat. 493), also known
			 as the MINER Act, was signed into law on June 15, 2006.
			(4)As a result of
			 the MINER Act—
				(A)coal miners are
			 entitled to at least 2 hours of readily accessible oxygen supplies for use in
			 emergencies and additional oxygen supplies every 30 minutes along escape
			 routes;
				(B)mines are
			 required to implement emergency response plans and have 2 rescue teams located
			 within one hour from the mine;
				(C)mine operators
			 are subjected to penalties for failing to quickly notify the Mine Safety and
			 Health Administration about accidents; and
				(D)a new grant
			 program was created to provide mine safety training.
				(5)Although the
			 MINER Act made significant improvements to mine rescue capabilities, Congress
			 was again reminded of the need to continually improve and vigorously enforce
			 our Federal mine safety laws when, on April 5, 2010, an explosion ripped
			 through the Upper Big Branch Mine in Montcoal, West Virginia, killing 29 brave
			 West Virginia coal miners and seriously injuring another. This was the worst
			 coal mining disaster in the United States in nearly 40 years.
			(6)We must never
			 forget those who have been impacted by this tragedy—family members, friends,
			 coworkers, loved ones, and most importantly, the individuals who perished in
			 the Upper Big Branch explosion: Carl Pee Wee Acord, Jason
			 Matthew Atkins, Christopher Lee Bell, Sr., Gregory Steven Brock, Kenneth A.
			 Chapman, Sr., Robert Eugene Clark, Cory Davis, Charles Timothy Davis, Michael
			 Lee Elswick, William Ildon Griffith, Steven J. Smiley Harrah,
			 Edward Dean Jones, Richard Keith Lane, William Roosevelt Lynch,
			 Joe Marcum, Ronald Lee Maynor, Nicolas D. McCroskey, James Eddie
			 Mooney, Adam K. Morgan, Rex Lane Mullins, Joshua Scott Napper, Howard
			 Boone Payne, Jr., Dillard Earl Dewey Persinger,
			 Joel R. Jody Price, Gary Wayne Quarles, Deward Allan Scott,
			 Grover Dale Skeens, Benny Ray Willingham, and Ricky L. Workman. Another miner,
			 James Woods, was seriously injured in the explosion and a second survivor, Tim
			 Blake, has been credited with heroically attempting to save the lives of his
			 fellow miners by applying emergency breathing devices to them while they were
			 unconscious.
			(7)Five Federal,
			 State, and independent entities have conducted investigations into the Upper
			 Big Branch disaster. Together, these reports conclude that the Upper Big Branch
			 disaster was a preventable explosion caused by a failure of the operator to
			 follow known safety standards, including those that are intended to prevent
			 large-scale explosions.
			(8)The United States
			 Attorney for the Southern District of West Virginia has launched a criminal
			 investigation into the Upper Big Branch disaster, which to date has resulted in
			 the conviction of, or guilty pleas from, 4 employees or former employees of the
			 Upper Big Branch mine.
			(9)In the 2 years
			 following the Upper Big Branch disaster, Congress has held a total of 9
			 hearings on the disaster and on mine safety generally.
			(10)Congress
			 enacted, as part of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203, 124 Stat. 1376), an amendment requiring publicly
			 traded mining companies to disclose serious safety violations to shareholders,
			 the public, and the Securities and Exchange Commission.
			(11)Congress
			 appropriated $22,000,000 through the Supplemental Appropriations Act, 2010
			 (Public Law 111–212) to reduce the backlog of appeals at the Federal Mine
			 Safety and Health Review Commission, investigate the Upper Big Branch disaster,
			 and purchase emergency response equipment. During the year that this funding
			 was available, the Federal Mine Safety and Health Review Commission was able to
			 hire 6 additional judges and support staff and, along with the Department of
			 Labor, was able to dispose of 11,643 cases, including 6,924 cases that had been
			 specifically targeted for backlog reduction.
			(12)In September
			 2010, the Mine Safety and Health Administration issued an emergency temporary
			 standard that strengthened rock dusting requirements to reduce the likelihood
			 and severity of explosions in underground mines. In June 2011, the agency
			 issued final regulations requiring mine operators to maintain incombustible
			 content of combined dust of at least 80 percent in underground mines.
			(13)Since April
			 2010, the Mine Safety and Health Administration has increased its enforcement
			 by implementing impact inspections that target violations at unsafe mines with
			 poor compliance history or specific safety concerns. As of March 2013, the
			 Administration had conducted 579 impact inspections, resulting in 10,036
			 citations, 946 orders, and 43 safeguards.
			(14)The Mine Safety
			 and Health Administration has also—
				(A)revised the
			 screening criteria for placing mines onto pattern of violations status under
			 section 104(e) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C.
			 814(e)), which subjects unsafe mines to increased enforcement and
			 oversight;
				(B)created a new
			 online tool to allow operators, miners, and the public to monitor whether a
			 mine could be subject to a pattern of violations; and
				(C)finalized new
			 regulations that will eliminate regulatory loopholes that have allowed unsafe
			 mines to avoid being placed onto pattern of violations status
			 altogether.
				(15)In April 2011,
			 for the first time in history since the Federal Mine Safety and Health Act of
			 1977 (30 U.S.C. 801 et seq.) was enacted, the Mine Safety and Health
			 Administration placed 2 mines onto pattern of violations status, and as of
			 November 2012, had issued 98 letters notifying mines that they faced a
			 potential pattern of violations, which is the regulatory precursor to being
			 placed onto pattern of violations status.
			(16)The entities
			 charged with investigating the Upper Big Branch disaster have made several
			 recommendations to improve the safety of miners that can only be accomplished
			 through the legislative process. At this time, Congress has not passed
			 comprehensive mine safety legislation that is critical to improving the
			 long-term structure of mine safety efforts and providing the maximum level of
			 protection for our Nation’s miners and their families.
			3.ReferencesExcept in title VII and as otherwise
			 expressly provided, whenever in this Act an amendment is expressed as an
			 amendment to a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Federal Mine Safety and Health
			 Act of 1977 (30 U.S.C. 801 et seq.).
		IAdditional
			 inspection and investigation authority
			101.Independent accident
			 investigations
				(a)In
			 generalSection 103(b) (30
			 U.S.C. 813(b)) is amended by striking (b) For the purpose and
			 inserting the following:
					
						(b)Accident
				investigations
							(1)In
				generalFor all accident
				investigations under this Act, the Secretary shall—
								(A)determine why the
				accident occurred;
								(B)(i)determine whether there
				were violations of law, mandatory health or safety standards, or other
				requirements; and
									(ii)if there is evidence of conduct
				that may constitute a violation of Federal criminal law, refer such evidence to
				the Attorney General of the United States; and
									(C)make
				recommendations to avoid any recurrence.
								(2)Independent
				accident investigations
								(A)In
				generalThere shall be, in addition to an accident investigation
				under paragraph (1), an independent investigation by an independent
				investigation panel (referred to in this subsection as the
				Panel) appointed under subparagraph (B) for—
									(i)any accident
				involving 3 or more deaths; or
									(ii)any accident
				that is of such severity or scale for potential or actual harm that, in the
				opinion of the Secretary of Health and Human Services, the accident merits an
				independent investigation.
									(B)Appointment
									(i)In
				generalAs soon as practicable after an accident described in
				subparagraph (A), the Secretary of Health and Human Services shall appoint 5
				members for the Panel required under this paragraph from among individuals who
				have expertise in accident investigations, mine engineering, or mine safety and
				health that is relevant to the particular investigation.
									(ii)ChairpersonThe
				Panel shall include, and be chaired by, a representative from the Office of
				Mine Safety and Health Research, of the National Institute for Occupational
				Safety and Health (referred to in this subsection as
				NIOSH).
									(iii)Conflicts of
				interestPanel members, and staff and consultants assisting the
				Panel with an investigation, shall be free from conflicts of interest with
				regard to the investigation, and be subject to the same standards of ethical
				conduct for persons employed by the Secretary.
									(iv)CompositionThe Secretary of Health and Human
				Services—
										(I)shall appoint as members of the
				Panel—
											(aa)1
				operator of a mine or individual representing mine operators; and
											(bb)1
				member of a labor organization or other representative of miners; and
											(II)shall not
				appoint more than 1 of either type of individuals described in items (aa) and
				(bb) as members of the Panel.
										(v)Staff and
				expensesThe Director of
				NIOSH shall designate NIOSH staff to facilitate the work of the Panel. The
				Director may accept as staff personnel on detail from other Federal agencies or
				may re-employ annuitants. The detail of personnel under this paragraph may be
				on a non-reimbursable basis, and such detail shall be without interruption or
				loss of civil service status or privilege. The Director of NIOSH shall have the
				authority to procure on behalf of the Panel such materials, supplies, or
				services, including technical experts, as requested in writing by a majority of
				the Panel.
									(vi)Compensation
				and travelAll members of the
				Panel who are officers or employees of the United States shall serve without
				compensation in addition to that received for their services as officers or
				employees of the United States. Each Panel member who is not an officer or
				employee of the United States shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which such member is engaged in the
				performance of duties of the Panel. The members of the Panel shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter 1 of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Panel.
									(C)DutiesThe
				Panel shall—
									(i)assess and identify any factors that caused
				the accident, including deficiencies in safety management systems, regulations,
				enforcement, industry practices or guidelines, or organizational
				failures;
									(ii)identify and
				evaluate any contributing actions or inactions of—
										(I)the
				operator;
										(II)any contractors
				or other persons engaged in mining-related functions at the site;
										(III)any State agency
				with oversight responsibilities;
										(IV)any agency or
				office within the Department of Labor;
										(V)the Federal Mine
				Safety and Health Review Commission; or
										(VI)any other person
				or entity (including equipment manufacturers);
										(iii)review the
				determinations and recommendations made by the Secretary under paragraph
				(1);
									(iv)prepare a report
				that—
										(I)includes the
				findings regarding the causal factors described in clauses (i) and (ii);
										(II)identifies any
				strengths and weaknesses in the Secretary’s investigation; and
										(III)includes
				recommendations, including interim recommendations where appropriate, to
				industry, labor organizations, State and Federal agencies, or Congress,
				regarding policy, regulatory, enforcement, administrative, or other changes,
				that, in the judgment of the Panel, would prevent a recurrence at other mines;
				and
										(v)publish such
				findings and recommendations (excluding any portions which the Attorney General
				requests that the Secretary withhold in relation to a criminal referral) and
				hold public meetings to inform the mining community and families of affected
				miners of the Panel's findings and recommendations.
									(D)Hearings;
				applicability of certain Federal lawThe Panel shall have the authority to
				conduct public hearings or meetings, but shall not be subject to the Federal
				Advisory Committee Act (5 U.S.C. App.). All public hearings of the Panel shall
				be subject to the requirements under section 552b of title 5, United States
				Code.
								(E)Memorandum of
				UnderstandingNot later than
				90 days after the date of enactment of the Robert C. Byrd Mine and Workplace Safety and Health Act of
				2013, the Secretary of Labor and the Secretary of Health and
				Human Services shall conclude and publically issue a memorandum of
				understanding that—
									(i)outlines
				administrative arrangements which will facilitate a coordination of efforts
				between the Secretary of Labor and the Panel, ensures that the Secretary's
				investigation under paragraph (1) is not delayed or otherwise compromised by
				the activities of the Panel, and establishes a process to resolve any conflicts
				between such investigations;
									(ii)ensures that
				Panel members or staff will be able to participate in investigation activities
				(such as mine inspections and interviews) related to the Secretary of Labor’s
				investigation and will have full access to documents that are assembled or
				produced in such investigation, and ensures that the Secretary of Labor will
				make available to the Panel all of the authority provided to such Secretary
				under this section, including subpoena authority, to obtain information and
				witnesses which may be requested by such Panel; and
									(iii)establishes such
				other arrangements as are necessary to implement this paragraph.
									(F)ProceduresNot later than 90 days after the date of
				enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary of Health
				and Human Services shall establish procedures to ensure the consistency and
				effectiveness of Panel investigations. In establishing such procedures, such
				Secretary shall consult with independent safety investigation agencies, sectors
				of the mining industry, representatives of miners, families of miners involved
				in fatal accidents, State mine safety agencies, and mine rescue organizations.
				Such procedures shall include—
									(i)authority for the Panel to use evidence,
				samples, interviews, data, analyses, findings, or other information gathered by
				the Secretary of Labor, as the Panel determines valid;
									(ii)provisions to
				ensure confidentiality if requested by any witness, to the extent permitted by
				law, and prevent conflicts of interest in witness representation; and
									(iii)provisions for
				preservation of public access to the Panel’s records through the Secretary of
				Health and Human Services.
									(G)Subpoenas;
				contempt; witnesses
									(i)Hearings and
				subpoena authorityFor the purpose of carrying out any
				investigation of any accident or other occurrence relating to health or safety
				in a coal or other mine under this paragraph, the Director of NIOSH shall, at
				the request of a majority of the Panel or upon the Director's own initiative
				sign, and issue subpoenas for the attendance and testimony of witnesses and the
				production of relevant papers, books, and documents, and administer oaths.
				Witnesses summoned shall be paid the same fees and mileage that are paid
				witnesses in the courts of the United States.
									(ii)ContumacyIn
				case of contumacy or refusal to obey a subpoena served upon any person under
				this subparagraph, the district court of the United States for any district in
				which such person is found, resides, or transacts business, upon application by
				the United States and after notice to such person, shall have jurisdiction to
				issue an order requiring such person to appear and give testimony before the
				Director of NIOSH or Panel, or to appear and produce documents before the
				Director or Panel, or both, and any failure to obey such order of the court may
				be punished by such court as a contempt thereof.
									(iii)Additional
				investigative authorityIn carrying out inspections and
				investigations under this paragraph, the Director of NIOSH or the Panel, and
				the staff of and attorneys representing the Director or Panel, are authorized
				to question any individual privately. Under this subparagraph, any individual
				who is willing to speak with or provide a statement to the Director or Panel,
				or the staff or attorneys of the Director or Panel, may do so without the
				presence, involvement, or knowledge of the operator or the operator's agents or
				attorneys. The Director or Panel shall keep the identity of an individual
				providing such a statement confidential to the extent permitted by law. Nothing
				in this paragraph prevents any individual from being represented by that
				individual’s personal attorney or other representative.
									(H)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection such sums as may be necessary.
								(3)Powers and
				processesFor the
				purpose
							.
				(b)Reporting
			 requirementsSection 511(a) (30 U.S.C. 958(a)) is amended by
			 inserting after 501, the following: the status of
			 implementation of recommendations from each independent investigation panel
			 under section 103(b) received in the preceding 5 years,.
				102.Subpoena
			 authority and miner rights during inspections and investigationsSection 103(b) (as amended by section
			 101(a)) (30 U.S.C. 813(b)) is further amended by adding at the end the
			 following:
				
					(4)Additional
				powersFor the purpose of
				enabling the Secretary to perform any of the functions under this Act, the
				Secretary, or the Secretary’s designee, may sign and issue subpoenas for the
				attendance and testimony of witnesses and the production of information,
				including all relevant data, papers, books, documents, and items of physical
				evidence, and administer oaths. Witnesses summoned shall be paid the same fees
				that are paid witnesses in the courts of the United States. In carrying out
				inspections and investigations under this subsection, authorized
				representatives of the Secretary and attorneys representing the Secretary are
				authorized to question any individual privately. Under this section, any
				individual who is willing to speak with or provide a statement to such
				authorized representatives or attorneys representing the Secretary may do so
				without the presence, involvement, or knowledge of the operator or the
				operator’s agents or attorneys. The Secretary shall keep the identity of an
				individual providing such a statement confidential to the extent permitted by
				law. Nothing in this paragraph prevents any individual from being represented
				by that individual’s personal attorney or other
				representative.
					.
			103.Designation of miner
			 representativeSection 103(f)
			 (30 U.S.C. 813(f)) is amended by inserting before the last sentence the
			 following: If any miner is entrapped, disabled, killed, or otherwise
			 prevented as the result of an accident in such mine from designating such a
			 representative directly, such miner’s closest relative may act on behalf of
			 such miner in designating such a representative. If any miner is not currently
			 working in such mine as the result of an accident in such mine, but would be
			 currently working in such mine but for such accident, such miner may designate
			 such a representative. A representative of miners shall have the right to
			 participate in any accident investigation the Secretary initiates pursuant to
			 subsection (b), including the right to participate in investigative interviews
			 and to review all relevant papers, books, documents and records produced in
			 connection with the accident investigation, unless the Secretary, in
			 consultation with the Attorney General, excludes such representative from the
			 investigation on the grounds that inclusion would interfere with or adversely
			 impact a criminal investigation that is pending or under
			 consideration..
			104.Additional
			 amendments relating to inspections, investigations, and recordkeeping
				(a)Hours of
			 inspectionsSection 103(a)
			 (30 U.S.C. 813(a)) is amended by inserting after the third sentence the
			 following: Such inspections shall be conducted during the various shifts
			 and days of the week during which miners are normally present in the mine to
			 ensure that the protections of this Act are afforded to all miners working all
			 shifts. If an inspection of a working section of a mine occurs during a shift
			 on which a mechanized mining unit is producing, or customarily produces, coal
			 on such section, then such inspection shall be conducted while such unit is
			 producing coal at a rate that is reasonably consistent with the average rate of
			 production at the mine during the previous quarter..
				(b)Increased
			 targeted inspectionsSection 103(a) (as amended by subsection
			 (a)) is further amended by inserting after the fifth sentence (as inserted by
			 such subsection) the following: If the Secretary determines that the
			 operator has not properly maintained a record of all violations of this Act
			 (including any mandatory health or safety standard or regulation promulgated
			 under this Act) for a mine, the Secretary shall provide, during the 3-month
			 period following such determination, a minimum of one spot inspection by his
			 authorized representative of all or part of such mine, during every 15 working
			 days and at irregular intervals. Such inspections shall be in addition to any
			 other inspections required under this section..
				(c)Injury and
			 illness reportingSection 103(d) (30 U.S.C. 813(d)) is amended by
			 striking the last sentence and inserting the following: The records to
			 be kept and made available by the operator of the mine shall include man-hours
			 worked and occupational injuries and illnesses, and shall be maintained
			 separately for each mine and be reported at a frequency determined by the
			 Secretary, but at not less than annually. Each operator shall be responsible
			 for reporting on all miners working at such mine regardless of their employer,
			 except that independent contractors (within the meaning of section 3(d)) shall
			 only be responsible for reporting on miners in their employ or under their
			 direction or authority..
				(d)Orders following
			 an accidentSection 103(k)
			 (30 U.S.C. 813(k)) is amended by striking , when
			 present,.
				(e)Conflict of
			 interest in the representation of minersSection 103(a) (30
			 U.S.C. 813(a)) (as amended by subsections (a) and (b) is further amended by
			 adding at the end the following: During inspections and investigations
			 under this section, and during any litigation under this Act, no attorney shall
			 represent or purport to represent both the operator of a coal or other mine and
			 any other individual, unless such individual has knowingly and voluntarily
			 waived all actual and reasonably foreseeable conflicts of interest resulting
			 from such representation. The Secretary is authorized to take such actions as
			 the Secretary considers appropriate to ascertain whether such individual has
			 knowingly and voluntarily waived all such conflicts of interest. If the
			 Secretary finds that such an individual cannot be represented adequately by
			 such an attorney due to such conflicts of interest, the Secretary may petition
			 the appropriate United States District Court which shall have jurisdiction to
			 disqualify such attorney as counsel to such individual in the matter. The
			 Secretary may make such a motion as part of an ongoing related civil action or
			 as a miscellaneous action..
				(f)Electronic
			 databaseSection 103 (30 U.S.C. 813) is amended by adding at the
			 end the following:
					
						(l)Electronic
				databaseThe Secretary shall establish and maintain a publicly
				available electronic database containing current and historical data on the
				safety records of each coal or other mine. Such database shall be user-friendly
				and searchable, and shall have the ability to provide aggregate data for each
				mine, each operator, and each controller of a mine and the ability to compare
				safety data between mines, operators, and
				controllers.
						.
				(g)Federal-State
			 coordinationSection 103 (as amended by subsection (f)) is
			 further amended by adding at the end the following:
					
						(m)Federal-State
				coordination
							(1)In
				generalTo the maximum extent practicable, when the Secretary
				identifies a mine as having a significant or persistent safety or health
				problem—
								(A)an authorized
				representative of the Secretary shall request a meeting with the appropriate
				State-level regulator to share the concerns of the Secretary when the Secretary
				determines that such actions would improve conditions of the mine; and
								(B)the Secretary and
				the State-level regulator may develop a joint plan designed to correct the
				identified problem.
								(2)Rule of
				constructionNothing in this subsection shall be construed to
				require the Secretary to take action that could delay or compromise any civil
				or criminal enforcement action or
				proceeding.
							.
				(h)Outside experts
			 in investigationsSection 112 (30 U.S.C. 822) is amended—
					(1)by striking
			 Except as provided and inserting the following:
						
							(a)Civil
				litigation representationExcept as
				provided
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Mining experts
				in investigationsThe Attorney General shall designate 1 or more
				full-time employees with expertise in the mining industry to coordinate with
				the Department of Labor and assist United States attorneys in the investigation
				and prosecution of criminal violations under this
				Act.
							.
					IIEnhanced
			 enforcement authority
			201.Significant and
			 substantial violationsSection 104(d)(1) (30
			 U.S.C. 814(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 any mandatory health or safety standard and inserting any
			 provision of this Act, including any mandatory health or safety standard or
			 regulation promulgated under this Act; and
					(B)by striking
			 such mandatory health or safety standards and inserting
			 such provisions, regulations, or mandatory health or safety
			 standards;
					(2)in the second
			 sentence, by striking any mandatory health or safety standard
			 and inserting any provision of this Act, including any mandatory health
			 or safety standard or regulation promulgated under this Act,;
			 and
				(3)by inserting after the first sentence the
			 following: For purposes of this Act, a violation of a provision of this
			 Act, including any mandatory health or safety standard or regulation
			 promulgated under this Act, is of such nature as could significantly and
			 substantially contribute to the cause and effect of a safety or health hazard
			 if there is a reasonable possibility that such violation could result in
			 injury, illness, or death..
				202.Procedures and
			 criteria for determining a pattern of violationsSection 104(e)(4) is amended to read as
			 follows:
				
					(4)The criteria for
				determining when a pattern of violations of mandatory health or safety
				standards exists, and the requirements for the issuance and termination of
				notice of a pattern of violations, shall be the criteria and requirements in
				the regulations promulgated by the Secretary under part 104 of chapter I of
				title 30, Code of Federal Regulations, as published on January 23, 2013 (78
				Federal Register 5073 through
				5074).
					.
			203.Injunctive
			 authoritySection 108(a)(2)
			 (30 U.S.C. 818(a)(2)) is amended by striking a pattern of violation
			 of and all that follows and inserting a course of conduct that
			 in the judgment of the Secretary constitutes a continuing hazard to the health
			 or safety of miners, including violations of this Act or of mandatory health or
			 safety standards or regulations under this Act..
			204.Revocation of
			 approval of plansSection 105
			 (30 U.S.C. 815) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Revocation of
				approval of plans
							(1)RevocationIf the Secretary finds that any program or
				plan of an operator, or part thereof, that was approved by the Secretary under
				this Act is based on inaccurate information or that circumstances that existed
				when such plan was approved have materially changed and that continued
				operation of such mine under such plan constitutes a hazard to the safety or
				health of miners, the Secretary shall revoke the approval of such program or
				plan.
							(2)Withdrawal
				ordersUpon revocation of the
				approval of a program or plan under subsection (a), the Secretary may
				immediately issue an order requiring the operator to cause all persons, except
				those persons referred to in section 104(c), to be withdrawn from such mine,
				and to be prohibited from entering such mine, until the operator has submitted
				and the Secretary has approved a new
				plan.
							.
				205.Challenging a
			 decision to approve, modify, or revoke a coal or other mine planSection 105(e) (as redesignated by section
			 204(1)) (30 U.S.C. 815(e)) is amended by adding at the end the following:
			 In any proceeding in which a party challenges the Secretary’s decision
			 regarding whether to approve, modify, or revoke a coal or other mine plan under
			 this Act, the Commission and the courts shall affirm the Secretary’s decision
			 unless the challenging party establishes that such decision was arbitrary,
			 capricious, an abuse of discretion, or otherwise not in accordance with
			 law..
			IIIPenalties
			301.Civil
			 penalties
				(a)Maximum civil
			 penaltiesSection 110(a)(1) (30 U.S.C. 820(a)(1)) is
			 amended—
					(1)by inserting
			 including any regulation promulgated under this Act, after
			 this Act,; and
					(2)by striking
			 violation. and inserting violation, except that, in the
			 case of a significant and substantial violation, the penalty shall be not more
			 than $150,000 for each such violation..
					(b)Increased civil
			 penaltiesSection 110(b) (30 U.S.C. 820(b)) is amended by adding
			 at the end the following—
					
						(3)The operator of a
				coal or other mine may be assessed a civil penalty of not more than $220,000 by
				the Secretary for—
							(A)any change in
				ventilation in a coal or other mine, where such ventilation system or control
				is required by a ventilation plan, safety standard, or order, that is made
				without prior approval from the Secretary;
							(B)a violation of a
				mandatory health or safety standard requiring rock dusting;
							(C)a violation of
				the prohibition under section 101 regarding providing advance notice of an
				inspection;
							(D)a violation of a
				mandatory health or safety standard requiring examinations of work areas in an
				underground coal mine; or
							(E)a failure to keep
				the records required for the mine by the Secretary in accordance with this
				Act.
							(4)Notwithstanding
				any other provision of this Act, an operator of a coal or other mine that is in
				pattern of violations status under section 104(e) shall be assessed an
				increased civil penalty for any violation of this Act, including any mandatory
				health or safety standard or regulation promulgated under this Act. Such
				increased penalty shall be twice the amount that would otherwise be assessed
				for the violation under this Act, including the regulations promulgated under
				this Act, subject to the maximum civil penalty established for the violation
				under this
				Act.
						.
				(c)Civil penalty
			 for retaliationSection 110(a) (30 U.S.C. 820(a)) is further
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)If any person violates section
				105(c), the Secretary shall propose, and the Commission shall assess, a civil
				penalty of not less than $10,000 or more than $100,000 for the first occurrence
				of such violation, and not less than $20,000 or more than $200,000 for any
				subsequent violation, during any 3-year
				period.
							.
					302.Civil and
			 criminal liability of officers, directors, and agentsSection 110(c) (30 U.S.C. 820(c)) is amended
			 to read as follows:
				
					(c)Civil and
				criminal liability of officers, directors, and agentsWhenever an
				operator violates a provision of this Act, including any mandatory health or
				safety standard or regulation promulgated under this Act, or knowingly violates
				or fails or refuses to comply with any order issued under this Act or any order
				incorporated in a final decision issued under this Act, any director, officer,
				or agent of such operator who knowingly authorized, ordered, or carried out
				such violation, failure, or refusal, or any policy or practice that contributed
				to the occurrence of such violation, failure, or refusal, shall be subject to
				the same civil penalties, fines, and imprisonment that may be imposed upon a
				person under this
				section.
					.
			303.Criminal
			 penalties
				(a)Intent
			 requirements for criminal penalty standardsSection 110(d) (30
			 U.S.C. 820(d)) is amended—
					(1)by striking willfully and
			 inserting knowingly;
					(2)by striking $250,000, or by
			 imprisonment for not more than one year and inserting
			 $1,000,000, or by imprisonment for not more than 5 years;
			 and
					(3)by striking
			 $500,000, or by imprisonment for not more than five years and
			 inserting $2,000,000, or by imprisonment for not more than 10
			 years.
					(b)Criminal penalty
			 for retaliationSection 110(d) is further amended—
					(1)by inserting
			 (1) before Any operator; and
					(2)by adding at the
			 end the following:
						
							(2)Whoever knowingly takes any action
				that is directly or indirectly harmful to any person, including action that
				interferes with the lawful employment or livelihood of any person, because such
				person has provided an authorized representative of the Secretary or another
				law enforcement officer with any information related to the existence of a
				health or safety violation or an unhealthful or unsafe condition, policy, or
				practice under this Act shall be fined under title 18, United States Code,
				imprisoned for not more than 10 years, or
				both.
							.
					(c)Advance notice
			 of inspections
					(1)In
			 generalSection 110(e) (30 U.S.C. 820(e)) is amended—
						(A)by striking
			 Unless and inserting (1) Unless; and
						(B)by adding at the
			 end the following:
							
								(2)Unless otherwise authorized by this
				Act, any operator, agent or contractor of any operator, miner, inspector,
				employee of the Administration, or State mine inspector, that knowingly gives,
				causes to give, or attempts to give or cause to give advance notice of any
				inspection to be conducted under this Act shall be fined under title 18, United
				States Code, imprisoned for not more than 5 years, or
				both.
								.
						(2)Posting of
			 advance notice penaltiesSection 109 (30 U.S.C. 819) is amended
			 by adding at the end the following:
						
							(e)Posting of
				advance notice penaltiesEach operator of a coal or other mine
				shall post, on the bulletin board described in subsection (a) and in a
				conspicuous place near each staffed entrance onto the mine property, a notice
				stating, in a form and manner to be prescribed by the Secretary—
								(1)that giving,
				causing to give, or attempting to give or cause to give advance notice of any
				inspection to be conducted under this Act is unlawful pursuant to section
				110(e); and
								(2)the maximum
				penalties for a violation under such
				subsection.
								.
					304.Commission
			 review of penalty assessmentsSection 110(i) (30 U.S.C. 820(i)) is amended
			 by striking In assessing civil monetary penalties, the Commission shall
			 consider and inserting the following: In any review of a
			 citation and proposed penalty assessment contested by an operator, the
			 Commission shall assess not less than the penalty derived by using the same
			 methodology (including any point system) prescribed in regulations under this
			 Act, so as to ensure consistency in operator penalty assessments, except that
			 the Commission may assess a penalty for less than the amount that would result
			 from the utilization of such methodology if the Commission finds that there are
			 extraordinary circumstances. If there is no such methodology prescribed for a
			 citation or there are such extraordinary circumstances, the Commission shall
			 assess the penalty by considering.
			305.Delinquent
			 payments and prejudgment interest
				(a)Pre-Final order
			 interestSection 110(j) (30 U.S.C. 820(j)) is amended by striking
			 the second and third sentences and inserting the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the operator
			 contests a citation issued under this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per annum..
				(b)Ensuring payment
			 of penalties
					(1)AmendmentsSection 110 (30 U.S.C. 820) is further
			 amended—
						(A)by redesignating subsection (l) as
			 subsection (m); and
						(B)by inserting after subsection (k) the
			 following:
							
								(l)Ensuring
				payments of penalties
									(1)Delinquent
				payment letterIf the operator of a coal or other mine fails to
				pay any civil penalty assessment that has become a final order of the
				Commission or a court within 45 days after such assessment became a final
				order, the Secretary shall send the operator a letter advising the operator of
				the consequences under this subsection of such failure to pay. The letter shall
				also advise the operator of the opportunity to enter into or modify a payment
				plan with the Secretary based upon a demonstrated inability to pay, the
				procedure for entering into such plan, and the consequences of not entering
				into or not complying with such plan.
									(2)Withdrawal
				orders following failure to payIf an operator that receives a
				letter under paragraph (1) has not paid the assessment by the date that is 180
				days after such assessment became a final order and has not entered into a
				payment plan with the Secretary, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from, and to be prohibited from entering, the mine that is
				covered by the final order described in paragraph (1), until the operator pays
				such assessment in full (including interest and administrative costs) or enters
				into a payment plan with the Secretary. If such operator enters into a payment
				plan with the Secretary and at any time fails to comply with the terms
				specified in such payment plan, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from the mine that is covered by such final order, and to be
				prohibited from entering such mine, until the operator rectifies the
				noncompliance with the payment plan in the manner specified in such payment
				plan.
									.
						(2)Applicability
			 and effective dateThe amendments made by paragraph (1) shall
			 apply to all unpaid civil penalty assessments under the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), except that, for any unpaid civil
			 penalty assessment that became a final order of the Commission or a court
			 before the date of enactment of this Act, the time periods under section 110(l)
			 of the Federal Mine Safety and Health Act of 1977 (as amended) (30 U.S.C.
			 820(l)) shall be calculated as beginning on the date of enactment of this Act
			 instead of on the date of the final order.
					IVWorker Rights and
			 Protections
			401.Protection from
			 retaliationSection 105(c) (30
			 U.S.C. 815(c)) is amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo person shall discharge or in any manner
				discriminate against or cause to be discharged or cause discrimination against
				or otherwise interfere with the exercise of the statutory rights of any miner
				or other employee of an operator, any representative of miners, or any
				applicant for employment—
								(i)because such
				miner or other employee, representative, or applicant for employment—
									(I)has filed or made
				a complaint, or is about to file or make a complaint, including a complaint
				notifying the operator or the operator’s agent, or the representative of the
				miners at the coal or other mine, of an alleged danger or safety or health
				violation in a coal or other mine;
									(II)has instituted
				or caused to be instituted, or is about to institute or cause to be instituted,
				any proceeding under or related to this Act or has testified or is about to
				testify in any such proceeding;
									(III)has exercised,
				on behalf of him or herself or others, any right afforded by this Act, or has
				reported any injury or illness to an operator or agent;
									(IV)has testified or
				is about to testify before Congress or any Federal or State proceeding related
				to safety or health in a coal or other mine; or
									(V)refused to
				violate any provision of this Act (including any mandatory health or safety
				standard or regulation promulgated under this Act);
									(ii)because such
				miner is the subject of medical evaluations and potential transfer under a
				standard published pursuant to section 101;
								(iii)where the
				discharge, discrimination or other retaliation was based on a suspicion or
				belief that such miner or other employee, representative, or applicant, or
				engaged in, or is about to engage in, any of the activities described in clause
				(i); or
								(iv)because the
				spouse, sibling, child, or parent of the miner or other employee or applicant
				for employment—
									(I)is a miner or
				other employee or applicant at a mine under the control of the same operator;
				and
									(II)has engaged in
				activity that is protected under clause (i), (ii), or (iii).
									(B)Retaliation for
				refusal to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee, representative
				of miners, or applicant for employment who believes that he or she has been
				discharged, disciplined, or otherwise discriminated against by any person in
				violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 180 days after the later
				of the last date on which an alleged violation of such
				paragraph occurs or the date on which the
				miner or other employee or representative knows or should reasonably have known
				that such alleged violation occurred.
						(3)Investigation
				and hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall—
								(i)forward a copy of the complaint to the
				respondent;
								(ii)commence an investigation within 15 days of
				the Secretary’s receipt of the complaint; and
								(iii)as soon as practicable after commencing
				such investigation, make the determination required under subparagraph (B)
				regarding the reinstatement of the miner or other employee.
								(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the
				respondent an opportunity to submit to the Secretary a written response to the
				complaint and to present statements from witnesses or provide evidence;
				and
								(ii)providing the
				complainant an opportunity to receive any statements or evidence provided to
				the Secretary and to provide additional information or evidence, or to rebut
				any statements or evidence.
								(D)Action by the
				SecretaryIf, upon such investigation, the Secretary determines
				that the provisions of this subsection have been violated, the Secretary shall
				immediately file a complaint with the Commission, with service upon the alleged
				violator and the miner or other employee, representative of miners, or
				applicant for employment alleging such discrimination or interference and
				propose an order granting appropriate relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing on the record (in accordance with
				section 554 of title 5, United States Code, but without regard to subsection
				(a)(3) of such section) and thereafter shall issue an order, based upon
				findings of fact, affirming, modifying, or vacating the Secretary’s proposed
				order, or directing other appropriate relief. Such order shall become final 30
				days after its issuance. The complaining miner or other employee,
				representative, or applicant for employment may present additional evidence on
				his or her own behalf during any hearing held pursuant to this
				paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other
				compensatory and consequential damages sufficient to make the complainant
				whole, and exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and
				action of complainant
							(A)Notice to
				complainantNot later than 90 days after the receipt of a
				complaint filed under paragraph (2), the Secretary shall notify, in writing,
				the miner or other employee, representative of miners, or applicant for
				employment of his determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days after receiving notice of the Secretary’s
				determination, to file an action in his or her own behalf before the
				Commission, charging discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				on the record (in accordance with section 554 of title 5, United States Code,
				but without regard to subsection (a)(3) of such section), and thereafter shall
				issue an order, based upon findings of fact, dismissing or sustaining the
				complainant’s charges and, if the charges are sustained, granting such relief
				as it deems appropriate as described in
				paragraph (3)(F). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorney’s
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings, shall be assessed against the person committing such violation.
				The Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited
				proceedings; Judicial reviewProceedings under this subsection
				shall be expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any miner or employee who exercises rights under any Federal or
				State law or common law, or under any collective bargaining
				agreement.
						.
			402.Protection from
			 loss of paySection 111 (30
			 U.S.C. 821) is amended to read as follows:
				
					111.Entitlement of
				miners
						(a)Protection from
				loss of pay
							(1)Withdrawal
				orderIf a coal or other mine
				or area of such mine is closed by an order issued under section 103, 104, 107,
				108, or 110, all miners who are idled by such order shall be entitled,
				regardless of the result of any review of such order, to full compensation by
				the operator at their regular rates of pay and in accordance with their regular
				schedules of pay for the entire period for which they are idled.
							(2)Closure in
				advance of orderIf the Secretary finds that such mine or such
				area of a mine was closed by the operator in anticipation of the issuance of
				such an order, all miners who are idled by such closure shall be entitled to
				full compensation by the operator at their regular rates of pay and in
				accordance with their regular schedules of pay, from the time of such closure
				until such time as the Secretary authorizes reopening of such mine or such area
				of the mine.
							(3)Refusal to
				complyWhenever an operator
				violates or fails or refuses to comply with any order issued under section 103,
				104, 107, 108, or 110, all miners employed at the affected mine who would have
				been withdrawn from, or prevented from entering, such mine or area thereof as a
				result of such order shall be entitled to full compensation by the operator at
				their regular rates of pay, in addition to pay received for work performed
				after such order was issued, for the period beginning when such order was
				issued and ending when such order is complied with, vacated, or
				terminated.
							(b)Enforcement
							(1)Commission
				ordersThe Commission shall have authority to order compensation
				due under this section upon the filing of a complaint by a miner or a miner's
				representative and after opportunity for a hearing on the record subject to
				section 554 of title 5, United States Code. Whenever the Commission issues an
				order sustaining the complaint under this subsection in whole or in part, the
				Commission shall award the complainant reasonable attorneys’ fees and
				costs.
							(2)Failure to pay
				compensation dueConsistent with the authority of the Secretary
				to order miners withdrawn from a mine under this Act, the Secretary shall order
				a mine that has been subject to a withdrawal order under section 103, 104, 107,
				108, or 110, and has reopened, to be closed again if compensation in accordance
				with the provisions of this section is not paid by the end of the next
				regularly scheduled payroll period following the lifting of a withdrawal
				order.
							.
			VModernizing health
			 and safety standards 
			501.Pre-shift
			 review of mine conditionsSection 303(d) (30 U.S.C. 863(d)) is amended
			 by adding at the end the following:
				
					(3)(A)Not later than 30 days
				after the issuance of the interim final rules promulgated under subparagraph
				(C), each operator of an underground coal mine shall implement a communication
				program at the underground coal mine to ensure that each miner entering the
				mine is made aware, at the start of such miner’s shift, of the current
				conditions of the mine, including—
							(i)any conditions that are hazardous or
				that violate a mandatory health or safety standard or a plan approved under
				this Act; and
							(ii)the general conditions of that
				miner’s assigned working section or other area.
							(B)In an effort to facilitate the
				communications described in subparagraph (A), each agent of the operator who is
				responsible for ensuring the safe and healthful working conditions at the mine,
				including mine foremen, assistant mine foremen, and mine examiners, shall, upon
				exiting the mine or workplace, verbally communicate with any oncoming agent
				replacing the exiting agent on duty in order to update the oncoming agent on
				the conditions the exiting agent observed during the exiting agent's shift,
				including any conditions that are hazardous or that violate a mandatory health
				or safety standard or a plan approved under this Act. Such communications
				process shall be completed prior to the start of each shift at the mine and
				recorded in a book designated for that purpose and available for inspection by
				all interested parties. In the event the mine operation is idle prior to the
				start of any shift, the oncoming agent of the operator shall meet with the
				individual who was responsible for examining the mine to obtain the necessary
				information.
						(C)Not later than 90 days after the date
				of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary shall
				promulgate interim final rules implementing the requirements of subparagraphs
				(A) and
				(B).
						.
			502.Rock dust
			 standards
				(a)StandardsSection 304(d) (30 U.S.C. 864(d)) is
			 amended—
					(1)by striking
			 Where rock and inserting the
			 following:
						
							Rock dust.—(1)In
				generalWhere rock
							;
				
					(2)by striking 65 per centum
			 and all that follows and inserting 80 percent. Where methane is present
			 in any ventilating current, the percentage of incombustible content of such
			 combined dusts shall be increased 0.4 percent for each 0.1 percent of
			 methane.; and
					(3)by adding at the
			 end the following:
						
							(2)Methods of
				measurement
								(A)In
				generalEach operator of an underground coal mine shall take
				accurate and representative samples that measure the total incombustible
				content of combined coal dust, rock dust, and other dust in such mine to ensure
				that the coal dust is kept below explosive levels through the appropriate
				application of rock dust.
								(B)Direct reading
				monitorsIn order to ensure timely assessment and compliance with
				the requirements of subparagraph (A), the Secretary shall, beginning not later
				than 180 days after the date of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, require operators to measure total
				incombustible content in samples of combined coal dust, rock dust, and other
				dust, using direct reading monitors that the Secretary has approved for use in
				an underground coal mine, such as coal dust explosibility monitors.
								(C)RegulationsThe
				Secretary shall, by not later than 180 days after the date of enactment of the
				Robert C. Byrd Mine and Workplace Safety and Health Act of 2013, promulgate an
				interim final rule that prescribes methods for sampling of total incombustible
				content (or an equivalent measure of explosibility) in samples of combined coal
				dust, rock dust, and other dust using direct reading monitors and includes
				requirements for locations, methods, and intervals for mandatory operator
				sampling.
								(D)RecommendationsNot
				later than 1 year after the date of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary of Health and Human
				Services shall, based upon the latest research, recommend to the Secretary of
				Labor any revisions to the mandatory operator sampling locations, methods, and
				intervals included in the interim final rule described in subparagraph (C) that
				may be warranted in light of such
				research.
								.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor, shall
			 prepare and submit, to the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate, a report—
					(1)regarding whether
			 any direct reading monitor described in section 304(d)(2)(B) of the Federal
			 Mine Safety and Health Act of 1977 (30 U.S.C. 864(d)(2)(B)) is sufficiently
			 reliable and accurate for the enforcement of the mandatory health or safety
			 standards by the Secretary of Labor under such Act, and whether additional
			 improvement to such direct reading monitor, or additional verification
			 regarding reliability and accuracy, would be needed for enforcement purposes;
			 and
					(2)identifying any
			 limitations or impediments for such use in underground coal mines.
					(c)Additional rock
			 dust reportingSection 103(h) (30 U.S.C. 813(h)) is amended by
			 inserting after the first sentence the following: An operator of a coal
			 or other mine shall, as part of the recordkeeping requirements of this Act,
			 maintain up-to-date records of the amount of rock dust purchased and
			 dispersed..
				503.Atmospheric
			 monitoring systems and additional technological improvementsSection 317 (30 U.S.C. 877) is amended by
			 adding at the end the following:
				
					(u)Atmospheric
				monitoring systemsNot later than 1 year after the date of
				enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary shall
				promulgate regulations requiring that each operator of an underground coal mine
				install atmospheric monitoring systems that—
						(1)protect miners
				where the miners normally work and travel;
						(2)provide real-time
				information regarding methane and carbon monoxide levels, and airflow
				direction, as appropriate, with sensing, annunciating, and recording
				capabilities; and
						(3)can, to the
				maximum extent practicable, withstand explosions and fires.
						(v)Additional
				technological improvementsNot later than 2 years after the date
				of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary shall
				promulgate regulations requiring that mining equipment used in a coal mine
				incorporate an atmospheric monitoring and recording device that samples and
				records the methane, oxygen, carbon monoxide, and coal dust levels in the
				mine.
					.
				
					(w)Proximity
				detectorsNot later than 6 months after the date of enactment of
				the Robert C. Byrd Mine and Workplace Safety and Health Act of 2013, the
				Secretary shall promulgate regulations requiring that mining equipment and
				other mobile equipment incorporate proximity
				detectors.
					.
			504.Technology
			 related to respirable dustSection 202(d) (30 U.S.C. 842(d)) is
			 amended—
				(1)by striking
			 of Health, Education, and Welfare; and
				(2)by striking the
			 second sentence and inserting the following: Not later than 6 months
			 after the date of enactment of the Robert C.
			 Byrd Mine and Workplace Safety and Health Act of 2013, the
			 Secretary shall issue a final regulation lowering permissible exposure levels
			 to respirable dust and updating sampling and testing procedures, in order to
			 provide the maximum feasible protection from respirable dust, including coal
			 and silica dust, that is achievable through environmental controls. Not later
			 than 5 years after the date of issuance of such final regulation, and once
			 every 5 years thereafter, the Secretary shall reexamine the incidence of
			 pneumoconiosis in miners and, unless there is a decline in pneumoconiosis,
			 shall update the regulation..
				505.Refresher
			 training on miner rights and responsibilities
				(a)In
			 generalSection 115(a)(3) (30
			 U.S.C. 825(a)(3)) is amended to read as follows:
					
						(3)all miners shall
				receive not less than 9 hours of refresher training not less frequently than
				once every 12 months, and such training shall include one hour of training on
				the statutory rights and responsibilities of miners and their representatives
				under this Act and other applicable Federal and State law, pursuant to a
				program of instruction developed by the Secretary and delivered by an employee
				of the Administration or by a trainer approved by the Administration that is a
				party independent from the
				operator;
						.
				(b)Timing of
			 initial statutory rights trainingNotwithstanding section 115 of
			 the Federal Mine Safety and Health Act of 1977 (as amended by subsection (a))
			 (30 U.S.C. 825) or the health and safety training program approved under such
			 section, an operator shall ensure that all miners already employed by the
			 operator on the date of enactment of this Act shall receive the one hour of
			 statutory rights and responsibilities training described in section 115(a)(3)
			 of such Act by not later than 180 days after such date.
				506.Additional
			 training
				(a)Authority To
			 mandate additional training
					(1)In
			 generalSection 115 (30
			 U.S.C. 825) is further amended by redesignating subsection (e) as subsection
			 (f) and inserting after subsection (d) the following:
						
							(e)Authority To
				mandate additional training
								(1)In
				generalThe Secretary is authorized to issue an order requiring
				that an operator of a coal or other mine provide additional training beyond
				what is otherwise required by law, and specifying the time period within which
				such training shall be provided, if the Secretary finds that—
									(A)(i)a serious or fatal
				accident has occurred at such mine; or
										(ii)such mine has experienced accident
				and injury rates, citations for violations of this Act (including mandatory
				health or safety standards or regulations promulgated under this Act),
				citations for significant and substantial violations, or withdrawal orders
				issued under this Act, at a rate above the average for mines of similar size
				and type; and
										(B)additional
				training would benefit the health and safety of miners at the mine.
									(2)Withdrawal
				orderIf the operator fails to provide training ordered under
				paragraph (1) within the specified time, the Secretary shall issue an order
				requiring such operator to cause all affected persons, except those persons
				referred to in section 104(c), to be withdrawn, and to be prohibited from
				entering such mine, until such operator has provided such
				training.
								.
					(2)Conforming
			 amendmentsSection 104(g)(2) (30 U.S.C. 814(g)(2)) is amended by
			 striking under paragraph (1) both places it appears and
			 inserting under paragraph (1) or section 115(e).
					(b)Additional
			 trainingSection 115(a) (30 U.S.C. 825(a)) is amended—
					(1)in paragraph (5),
			 by striking the period and inserting ; and; and
					(2)by adding at the
			 end the following:
						
							(6)each miner in an
				underground coal mine shall receive quarterly training on the use of
				self-rescue devices, which shall be conducted in circumstances that approximate
				actual operating circumstances as closely as practicable, including practice
				during production events and during shift
				changes.
							.
					507.Brookwood-Sago
			 mine safety grantsSection
			 14(e)(2) of the Mine Improvement and New Emergency Response Act of 2006 (30
			 U.S.C. 965(e)(2)) is amended by inserting before the period , and
			 underground mine rescue training activities that simulate mine accident
			 conditions.
			508.Certification
			 of personnel
				(a)In
			 generalTitle I is further
			 amended by adding at the end the following:
					
						118.Certification
				of personnel
							(a)Certification
				requiredAny person who is authorized or designated by the
				operator of a coal or other mine to perform any duties or provide any training
				that this Act, including a mandatory health or safety standard or regulation
				promulgated pursuant to this Act, requires to be performed or provided by a
				certified, registered, qualified, or otherwise approved person, shall be
				permitted to perform such duties or provide such training only if such person
				has a current certification, registration, qualification, or approval to
				perform such duties or provide such training consistent with the requirements
				of this section.
							(b)Establishment of
				certification requirements and procedures
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Robert C. Byrd Mine and Workplace Safety and
				Health Act of 2013, the Secretary shall issue mandatory standards
				to establish—
									(A)requirements for such certification,
				registration, qualification, or other approval, including the experience,
				examinations, and references that may be required as appropriate;
									(B)time limits for such certifications and
				procedures for obtaining and renewing such certification, registration,
				qualification, or other approval; and
									(C)procedures and criteria for revoking such
				certification, registration, qualification, or other approval, including
				procedures that ensure that the Secretary responds to requests for
				revocation.
									(2)Coordination
				with StatesIn developing the
				standards under paragraph (1), the Secretary shall consult with States that
				have miner certification programs to ensure effective coordination with
				existing State standards and requirements for certification. The standards
				required under paragraph (1) may provide that the certification, registration,
				qualification, or other approval of the State in which the coal or other mine
				is located satisfies the requirement of subsection (a) if the State’s program
				of certification, registration, qualification, or other approval is no less
				stringent than the standards established by the Secretary under paragraph
				(1).
								(c)Operator Fees
				for certification
								(1)Assessment and
				collectionBeginning 180 days
				after the date of enactment of the Robert C.
				Byrd Mine and Workplace Safety and Health Act of 2013, the
				Secretary shall assess and collect fees, in accordance with this subsection,
				from each operator for each person certified under this section. Fees shall be
				assessed and collected in amounts determined by the Secretary as necessary to
				fund the certification programs established under this section.
								(2)Mine Safety and
				Health Certification FundThere is established in the Treasury of
				the United States a separate account for the deposit of fees collected under
				this subsection to be known as the Mine Safety and Health Certification Fund.
				The Secretary shall deposit any fees collected pursuant to
				paragraph (1) into the
				fund.
								(3)UseAmounts in the Mine Safety and Health
				Certification Fund shall be available to the Secretary, as provided in
				paragraph (4), for making expenditures to carry out the certification programs
				established under this subsection.
								(4)Authorization of
				appropriationsIn addition to
				funds appropriated under section 114, there is authorized to be appropriated
				from the Mine Safety and Health Certification Fund to the Assistant Secretary
				for Mine Safety and Health for each fiscal year in which fees are collected
				under paragraph (1) an
				amount equal to the total amount collected during the previous fiscal year from
				fees assessed pursuant to this subsection. Such amounts are authorized to
				remain available until expended.
								(5)Crediting and
				Availability of FeesFees
				authorized and collected under this subsection shall be available for
				obligation only to the extent and in the amount provided in advance in
				appropriations Acts.
								(d)Citation;
				withdrawal orderAny operator who permits a person to perform any
				of the health or safety related functions described in subsection (a) without a
				current certification that meets the requirements of this section shall be
				considered to have committed an unwarrantable failure under section 104(d)(1),
				and the Secretary shall issue an order requiring that the miner be withdrawn or
				reassigned to duties that do not require such
				certification.
							.
				
				(b)Conforming
			 amendmentsThe Act is
			 amended—
					(1)in section 318 (30 U.S.C. 878)—
						(A)by striking
			 subsections (a) and (b);
						(B)in subsection (c),
			 by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
						(C)in subsection (g), by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
						(D)by redesignating
			 subsections (c) through (j) as paragraphs (1) through (8), respectively;
			 and
						(2)by redesignating
			 section 214 as section 114.
					509.Electronic
			 records requirementSection
			 103 is amended by adding at the end the following:
				
					(n)Electronic
				records
						(1)In
				generalNot later than 180 days after the date of enactment of
				the Robert C. Byrd Mine and Workplace Safety and Health Act of 2013, the
				Secretary shall promulgate regulations requiring that mine operators retain
				records and data required by this Act, or otherwise required by the Secretary,
				that are created, stored or transmitted in electronic form.
						(2)ContentsThe
				records described in paragraph (1) shall include records pertaining to—
							(A)miner safety and
				health, tracking and communications;
							(B)atmospheric
				monitoring of methane, carbon monoxide, oxygen, coal dust, and other mine
				conditions;
							(C)equipment usage
				history and operating parameters;
							(D)equipment
				calibration and maintenance; and
							(E)other information
				relevant to compliance with Federal mine health and safety laws (including
				health or safety standards and regulations).
							(3)RegulationsNot
				later than 2 years after the date of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2013, the Secretary shall promulgate a
				regulation regarding the minimum necessary capabilities of equipment to retain,
				store, and recover data created or transmitted in electronic form for purposes
				of this
				subsection.
						.
			VIAdditional mine
			 safety provisions
			601.Definitions
				(a)Definition of
			 operatorSection 3(d) (30 U.S.C. 802) is amended to read as
			 follows:
					
						(d)operator
				means—
							(1)any owner, lessee,
				or other person that—
								(A)operates or
				supervises a coal or other mine; or
								(B)controls such mine
				by making or having the authority to make management or operational decisions
				that affect, directly or indirectly, the health or safety at such mine;
				or
								(2)any independent
				contractor performing services or construction at such
				mine;
							.
				(b)Definition of
			 agentSection 3(e) (30 U.S.C.
			 802(e)) is amended by striking the miners and inserting
			 any miner.
				(c)Definition of
			 minerSection 3(g) (30 U.S.C.
			 802(g)) is amended by inserting after or other mine the
			 following: , and includes any individual who is not currently working in
			 a coal or other mine but would be currently working in such mine, but for an
			 accident in such mine.
				(d)Definition of
			 Imminent DangerSection 3(j) (30 U.S.C. 802(j)) is
			 amended—
					(1)by striking
			 means the and inserting the
			 following:
						
							means—(1)the
							;
				
					(2)by striking the
			 semicolon at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(2)the existence of
				multiple conditions or practices (regardless of whether related to each other)
				that, when considered in the aggregate, could reasonably be expected to cause
				death or serious physical harm before such conditions or practices can be
				abated;
							.
					(e)Definition of
			 significant and substantial violationsSection 3 (30 U.S.C. 802)
			 is further amended—
					(1)in subsection (m),
			 by striking and after the semicolon;
					(2)in subsection (n),
			 by striking the period at the end and inserting a semicolon;
					(3)in subsection (o),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(p)significant
				and substantial violation means a violation of this Act, including any
				mandatory health or safety standard or regulation promulgated under this Act,
				that is of such nature as could significantly and substantially contribute to
				the cause and effect of a coal or other mine safety or health hazard as
				described in section
				104(d).
							.
					602.Assistance to
			 StatesSection 503 (30 U.S.C.
			 953(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking , in coordination with the
			 Secretary of Health, Education, and Welfare and the Secretary of the
			 Interior,;
					(B)in paragraph (2),
			 by striking and after the semicolon;
					(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)to assist such
				State in developing and implementing any certification program for coal or
				other mines required for compliance with section
				118.
							;
				and
					(2)in subsection (h),
			 by striking $3,000,000 for fiscal year 1970, and $10,000,000 annually in
			 each succeeding fiscal year and inserting $20,000,000 for each
			 fiscal year.
				603.Black lung
			 medical reportsThe Black Lung
			 Benefits Act (30 U.S.C. 901 et seq.) is amended by adding at the end the
			 following:
				
					435.Medical
				reportsIn any claim for
				benefits for a miner under this title, an operator that requires a miner to
				submit to a medical examination regarding the miner’s respiratory or pulmonary
				condition shall, not later than 14 days after the miner has been examined,
				deliver to the claimant a complete copy of the examining physician’s report.
				The examining physician’s report shall be in writing and shall set out in
				detail the examiner’s findings, including any diagnoses and conclusions and the
				results of any diagnostic imaging techniques and tests that were performed on
				the
				miner.
					.
			604.Study on
			 workforce needs
				(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study on the workforce needs of the mining
			 industry and Federal and State mining enforcement agencies, including the need
			 for engineers and mine safety and health professionals.
				(b)Issues To be
			 studiedThe study in subsection (a) shall include—
					(1)an analysis of
			 the training and expertise of the mine engineers and the mine safety and health
			 workforce; and
					(2)the need for a
			 highly trained workforce of engineers and safety and health professionals
			 within—
						(A)the mining
			 industry;
						(B)the Mine Safety
			 and Health Administration; and
						(C)State enforcement
			 agencies responsible for mine safety and health.
						(c)ReportThe
			 Comptroller General of the United States shall prepare and submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and to the
			 Committee on Education and the Workforce of the House of Representatives a
			 report on the study described in subsection (a).
				(d)RecommendationsAs
			 needed, the Comptroller General of the United States shall provide
			 recommendations for improvement in the report in subsection (c).
				605.Mine Safety
			 and Health Administration strategic planning
				(a)Strategic
			 planNot later than December 31, 2013, the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Mine Safety and Health,
			 shall submit to the Director of the Office of Management and Budget and to the
			 Congress, and post on the public website of the Mine Safety and Health
			 Administration, a 5-year strategic plan for program activities. Such plan shall
			 be—
					(1)prepared in
			 accordance with the requirements for agency strategic plans under section 306
			 of title 5, United States Code, except as otherwise provided in this
			 section;
					(2)aligned with the
			 strategic plan of the Department of Labor; and
					(3)revised at least
			 once every 4 years.
					(b)Annual
			 performance planBeginning with the Mine Safety and Health
			 Administration budget submission for fiscal year 2015, the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Mine Safety and Health,
			 shall submit to the Director of the Office of Management and Budget an annual
			 performance plan covering each program activity set forth in the budget of the
			 Mine Safety and Health Administration. Such plan shall—
					(1)be prepared in
			 accordance with the requirements for performance plans under section 1115 of
			 title 31, United States Code, except as otherwise provided in this
			 section;
					(2)be consistent
			 with the strategic plan of the Mine Safety and Health Administration under
			 subsection (a); and
					(3)include a
			 strategic workforce plan that provides a clear line of sight between the
			 performance goals and objectives of the Mine Safety and Health Administration
			 and the human capital strategies employed to meet such goals and
			 objectives.
					(c)ReportNot
			 later than 150 days after the end of each fiscal year, beginning with fiscal
			 year 2015, the Secretary of Labor, acting through the Assistant Secretary of
			 Labor for Mine Safety and Health, shall prepare and submit to the President and
			 Congress, and post on the public website of the Mine Safety and Health
			 Administration, a report on the program performance for the previous fiscal
			 year. Such report shall—
					(1)be prepared in
			 accordance with the requirements for program performance reports under section
			 1116 of title 31, United States Code; and
					(2)address the
			 extent to which the Mine Safety and Health Administration is using performance
			 information to improve program performance.
					606.Double
			 encumbrance; succession plan
				(a)AuthorizationNotwithstanding
			 any personnel procedures, rules, or guidance, the Secretary of Labor is
			 authorized to double encumber a position or utilize early replacement hiring
			 for authorized representatives and technical specialist positions in the Mine
			 Safety and Health Administration. The number of such positions shall be
			 consistent with the staffing requirements set forth in the succession plan
			 under subsection (b).
				(b)Succession
			 plan
					(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Labor shall develop and provide to Congress a
			 succession plan for the Mine Safety and Health Administration for the next 5
			 years to assure timely replacement of qualified employees critical to
			 maintaining the agency’s mission. The succession plan shall—
						(A)estimate employee
			 turnover for each year;
						(B)set benchmarks
			 for maximum allowable percentage of vacancies, and a maximum ratio of trainees
			 to authorized representatives;
						(C)utilize double
			 encumbrance or early replacement hiring for authorized representatives and
			 technical specialists;
						(D)include the
			 implementation of tracking systems to assure that staffing levels of authorized
			 representatives and technical specialists do not fall below the minimum
			 required to conduct necessary inspections, thoroughly review mine plans, and
			 conduct accident and special investigations; and
						(E)identify
			 resources necessary to implement such plan. Such succession plan shall be
			 updated biennially.
						(2)Update of
			 planThe Secretary of Labor shall update the succession plan
			 under subsection (a) biennially.
					VIIAmendments to
			 the Occupational Safety and Health Act of 1970
			701.Coverage of
			 public employees
				(a)In
			 generalSection 3(5) of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 652(5)) is amended by striking but does not
			 include and all that follows through the period at the end and
			 inserting including the United States, a State, or a political
			 subdivision of a State..
				(b)ConstructionNothing
			 in this Act, or the amendments made by this Act, shall be construed to affect
			 the application of section 18 of the Occupational Safety and Health Act of 1970
			 (29 U.S.C. 667).
				702.Enhanced
			 protections from retaliation
				(a)Employee
			 actionsSection 11(c)(1) of the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 660(c)(1)) is amended—
					(1)by striking
			 discharge and all that follows through because
			 such and inserting the
			 following:
						
							discharge or cause to be discharged,
			 or in any manner discriminate against or cause to be discriminated against, any
			 employee because—(A)such
							;
					(2)by striking
			 this Act or has and inserting the
			 following:
						
							this Act;(B)such employee
				has
							;
					(3)by striking
			 such proceeding or because of the exercise and inserting the
			 following:
						
							before Congress or in any Federal or
			 State proceeding related to safety or health;(C)such employee has refused to violate
				any provision of this Act; or
							(D)of the
				exercise
							;
				and
					(4)by inserting
			 before the period at the end the following: , including the reporting of
			 any injury, illness, or unsafe condition to the employer, agent of the
			 employer, safety and health committee involved, or employee safety and health
			 representative involved.
					(b)Prohibition of
			 retaliationSection 11(c) of such Act (29 U.S.C. 660(c)) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)(A)No person shall
				discharge, or cause to be discharged, or in any manner discriminate against, or
				cause to be discriminated against, an employee for refusing to perform the
				employee’s duties if the employee has a reasonable apprehension that performing
				such duties would result in serious injury to, or serious impairment of the
				health of, the employee or other employees.
							(B)For purposes of subparagraph (A), the
				circumstances causing the employee’s good-faith belief that performing such
				duties would pose a safety or health hazard shall be of such a nature that a
				reasonable person, under the circumstances confronting the employee, would
				conclude that there is such a hazard. In order to qualify for protection under
				this paragraph, the employee, when practicable, shall have communicated or
				attempted to communicate the safety or health concern to the employer and have
				not received from the employer a response reasonably calculated to allay such
				concern.
							.
				(c)ProcedureSection
			 11(c) of such Act (29 U.S.C. 660(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)ComplaintAny
				employee who believes that the employee has been discharged, disciplined, or
				otherwise discriminated against by any person in violation of paragraph (1) or
				(2) may seek relief for such violation by filing a complaint with the Secretary
				under paragraph (5).
						(4)Statute of
				limitations
							(A)In
				generalAn employee may take the action permitted by paragraph
				(3) not later than 180 days after the later of—
								(i)the date on which
				an alleged violation of paragraph (1) or (2) occurs; or
								(ii)the date on which
				the employee knows or should reasonably have known that such alleged violation
				occurred.
								(B)Repeat
				violationExcept in cases when the employee has been discharged,
				a violation of paragraph (1) or (2) shall be considered to have occurred on the
				last date an alleged repeat violation occurred.
							(5)Investigation
							(A)In
				generalAn employee may, within the time period required under
				paragraph (4), file a complaint with the
				Secretary alleging a violation of paragraph (1) or (2). If the complaint
				alleges a prima facie case, the Secretary shall conduct an investigation of the
				allegations in the complaint, which—
								(i)shall
				include—
									(I)interviewing the
				complainant;
									(II)providing the
				respondent an opportunity to—
										(aa)submit to the
				Secretary a written response to the complaint; and
										(bb)meet with the
				Secretary to present statements from witnesses or provide evidence; and
										(III)providing the
				complainant an opportunity to—
										(aa)receive any
				statements or evidence provided to the Secretary;
										(bb)meet with the
				Secretary; and
										(cc)rebut any
				statements or evidence; and
										(ii)may include
				issuing subpoenas for the purposes of such investigation.
								(B)DecisionNot later than 90 days after the filing of
				the complaint, the Secretary shall—
								(i)determine whether reasonable cause exists
				to believe that a violation of paragraph (1) or (2) has occurred; and
								(ii)issue a decision granting or denying
				relief.
								(6)Preliminary
				order following investigationIf, after completion of an
				investigation under
				paragraph (5)(A), the Secretary finds
				reasonable cause to believe that a violation of paragraph (1) or (2) has
				occurred, the Secretary shall issue a preliminary order providing relief
				authorized under
				paragraph (14) at the same time the Secretary
				issues a decision under
				paragraph (5)(B). If a de novo hearing is
				not requested within the time period required under
				paragraph (7)(A)(i), such preliminary order
				shall be deemed a final order of the Secretary and is not subject to judicial
				review.
						(7)Hearing
							(A)Request for
				hearing
								(i)In
				generalA de novo hearing on the record before an administrative
				law judge may be requested—
									(I)by the complainant or respondent within 30
				days after receiving notification of a decision granting or denying relief
				issued under paragraph 5(D) or paragraph (6) respectively;
									(II)by the
				complainant within 30 days after the date the complaint is dismissed without
				investigation by the Secretary under
				paragraph (5)(A); or
									(III)by the complainant within 120 days after
				the date of filing the complaint, if the Secretary has not issued a decision
				under paragraph (5)(B).
									(ii)Reinstatement
				orderThe request for a
				hearing shall not operate to stay any preliminary reinstatement order issued
				under paragraph (6).
								(B)Procedures
								(i)In
				generalA hearing requested under this paragraph shall be
				conducted expeditiously and in accordance with rules established by the
				Secretary for hearings conducted by administrative law judges.
								(ii)Subpoenas;
				production of evidenceIn conducting any such hearing, the
				administrative law judge may issue subpoenas. The respondent or complainant may
				request the issuance of subpoenas that require the deposition of, or the
				attendance and testimony of, witnesses and the production of any evidence
				(including any books, papers, documents, or recordings) relating to the matter
				under consideration.
								(iii)DecisionThe
				administrative law judge shall issue a decision not later than 90 days after
				the date on which a hearing was requested under this paragraph and promptly
				notify, in writing, the parties and the Secretary of such decision, including
				the findings of fact and conclusions of law. If the administrative law judge
				finds that a violation of paragraph (1) or (2) has occurred, the judge shall
				issue an order for relief under
				paragraph (14). If review under paragraph (8)
				is not timely requested, such order shall be deemed a final order of the
				Secretary that is not subject to judicial review.
								(8)Administrative
				appeal
							(A)In
				generalNot later than 30 days after the date of notification of
				a decision and order issued by an administrative law judge under
				paragraph (7), the complainant or respondent
				may file, with objections, an administrative appeal with an administrative
				review body designated by the Secretary (referred to in this paragraph as the
				review board).
							(B)Standard of
				ReviewIn reviewing the
				decision and order of the administrative law judge, the review board shall
				affirm the decision and order if it is determined that the factual findings set
				forth therein are supported by substantial evidence and the decision and order
				are made in accordance with applicable law.
							(C)DecisionsIf
				the review board grants an administrative appeal, the review board shall issue
				a final decision and order affirming or reversing, in whole or in part, the
				decision under review by not later than 90 days after receipt of the
				administrative appeal. If it is determined that a violation of paragraph (1) or
				(2) has occurred, the review board shall issue a final decision and order
				providing relief authorized under paragraph (14). Such decision and order shall
				constitute final agency action with respect to the matter appealed.
							(9)Settlement in
				the Administrative Process
							(A)In
				generalAt any time before issuance of a final order, an
				investigation or proceeding under this subsection may be terminated on the
				basis of a settlement agreement entered into by the parties.
							(B)Public policy
				considerationsNeither the Secretary, an administrative law
				judge, or review board conducting a hearing under this subsection shall accept
				a settlement that contains conditions conflicting with the rights protected
				under this Act or that are contrary to public policy, including a restriction
				on a complainant’s right to future employment with employers other than the
				specific employers named in a complaint.
							(10)Inaction by the
				review board or administrative law judge
							(A)In
				generalThe complainant may bring a de novo action described in
				subparagraph (B) if—
								(i)an
				administrative law judge has not issued a decision and order within the 90-day
				time period required under
				paragraph (7)(B)(iii); or
								(ii)the review board
				has not issued a decision and order within the 90-day time period required
				under paragraph (8)(C).
								(B)De novo
				actionSuch de novo action may be brought at law or equity in the
				United States district court for the district where a violation of paragraph
				(1) or (2) allegedly occurred or where the complainant resided on the date of
				such alleged violation. The court shall have jurisdiction over such action
				without regard to the amount in controversy and to order appropriate relief
				under paragraph (14). Such action shall, at the request of either party to such
				action, be tried by the court with a jury.
							(11)Judicial
				review
							(A)Timely Appeal to
				the court of appealsAny
				party adversely affected or aggrieved by a final decision and order issued
				under this subsection may obtain review of such decision and order in the
				United States Court of Appeals for the circuit where the violation, with
				respect to which such final decision and order was issued, allegedly occurred
				or where the complainant resided on the date of such alleged violation. To
				obtain such review, a party shall file a petition for review not later than 60
				days after the final decision and order was issued. Such review shall conform
				to chapter 7 of title 5, United States Code. The commencement of proceedings
				under this subparagraph shall not, unless ordered by the court, operate as a
				stay of the final decision and order.
							(B)Limitation on
				collateral attackAn order and decision with respect to which
				review may be obtained under subparagraph (A) shall not be subject to judicial
				review in any criminal or other civil proceeding.
							(12)Enforcement of
				orderIf a respondent fails to comply with an order issued under
				this subsection, the Secretary or the complainant on whose behalf the order was
				issued may file a civil action for enforcement in the United States district
				court for the district in which the violation was found to occur to enforce
				such order. If both the Secretary and the complainant file such action, the
				action of the Secretary shall take precedence. The district court shall have
				jurisdiction to grant all appropriate relief described in paragraph
				(14).
						(13)Burdens of
				proof
							(A)Criteria for
				determinationIn making a determination or adjudicating a
				complaint pursuant to this subsection, the Secretary, administrative law judge,
				review board, or a court may determine that a violation of paragraph (1) or (2)
				has occurred only if the complainant demonstrates that any conduct described in
				paragraph (1) or (2) with respect to the complainant was a contributing factor
				in the adverse action alleged in the complaint.
							(B)ProhibitionNotwithstanding
				subparagraph (A), a decision or order that is favorable to the complainant
				shall not be issued in any administrative or judicial action pursuant to this
				subsection if the respondent demonstrates by clear and convincing evidence that
				the respondent would have taken the same adverse action in the absence of such
				conduct.
							(14)Relief
							(A)Order for
				reliefIf the Secretary, administrative law judge, review board,
				or a court determines that a violation of paragraph (1) or (2) has occurred,
				the Secretary or court, respectively, shall have jurisdiction to order all
				appropriate relief, including injunctive relief, compensatory and exemplary
				damages, including—
								(i)affirmative action
				to abate the violation;
								(ii)reinstatement
				without loss of position or seniority, and restoration of the terms, rights,
				conditions, and privileges associated with the complainant’s employment,
				including opportunities for promotions to positions with equivalent or better
				compensation for which the complainant is qualified;
								(iii)compensatory and
				consequential damages sufficient to make the complainant whole, (including back
				pay, prejudgment interest, and other damages); and
								(iv)expungement of
				all warnings, reprimands, or derogatory references that have been placed in
				paper or electronic records or databases of any type relating to the actions by
				the complainant that gave rise to the unfavorable personnel action, and, at the
				complainant’s direction, transmission of a copy of the decision on the
				complaint to any person whom the complainant reasonably believes may have
				received such unfavorable information.
								(B)Attorneys’ fees
				and costsIf the Secretary or
				an administrative law judge, review board, or court grants an order for relief
				under subparagraph (A), the Secretary, administrative law judge, review board,
				or court, respectively, shall assess, at the request of the employee against
				the employer—
								(i)reasonable
				attorneys’ fees; and
								(ii)costs (including
				expert witness fees)) reasonably incurred, as determined by the Secretary,
				administrative law judge, review board, or court, respectively, in connection
				with bringing the complaint upon which the order was issued.
								(15) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(16)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining agreement.
						(17)Election of
				venue
							(A)In
				generalAn employee of an employer who is located in a State that
				has a State plan approved under section 18 may file a complaint alleging a
				violation of paragraph (1) or (2) by such employer with—
								(i)the Secretary
				under paragraph (5); or
								(ii)a
				State plan administrator in such State.
								(B)ReferralsIf—
								(i)the Secretary
				receives a complaint pursuant to subparagraph (A)(i), the Secretary shall not
				refer such complaint to a State plan administrator for resolution; or
								(ii)a
				State plan administrator receives a complaint pursuant to subparagraph (A)(ii),
				the State plan administrator shall not refer such complaint to the Secretary
				for
				resolution.
								.
				(d)Relation to
			 enforcementSection 17(j) of such Act (29 U.S.C. 666(j)) is
			 amended by inserting before the period the following: , including the
			 history of violations under section 11(c).
				703.Victims’
			 rightsThe Occupational Safety
			 and Health Act of 1970 (29 U.S.C. 651 et seq.) is amended by inserting after
			 section 9 (29 U.S.C. 658) the following:
				
					9A.Victims'
				rights
						(a)Rights before
				the SecretaryA victim or the representative of a victim, shall
				be afforded the right, with respect to an inspection or investigation conducted
				under section 8 to—
							(1)meet with the
				Secretary regarding the inspection or investigation conducted under such
				section before the Secretary’s decision to issue a citation or take no
				action;
							(2)receive, at no
				cost, a copy of any citation or report, issued as a result of such inspection
				or investigation, at the same time as the employer receives such citation or
				report;
							(3)be informed of any
				notice of contest or addition of parties to the proceedings filed under section
				10(c); and
							(4)be provided
				notification of the date and time or any proceedings, service of pleadings, and
				other relevant documents, and an explanation of the rights of the employer,
				employee and employee representative, and victim to participate in proceedings
				conducted under section 10(c).
							(b)Rights before
				the CommissionUpon request, a victim or representative of a
				victim shall be afforded the right with respect to a work-related bodily injury
				or death to—
							(1)be notified of the
				time and date of any proceeding before the Commission;
							(2)receive pleadings
				and any decisions relating to the proceedings; and
							(3)be provided an
				opportunity to appear and make a statement in accordance with the rules
				prescribed by the Commission.
							(c)Modification of
				CitationBefore entering into
				an agreement to withdraw or modify a citation issued as a result of an
				inspection or investigation of an incident under section 8, the Secretary shall
				notify a victim or representative of a victim and provide the victim or
				representative of a victim with an opportunity to appear and make a statement
				before the parties conducting settlement negotiations. In lieu of an
				appearance, the victim or representative of the victim may elect to submit a
				letter to the Secretary and the parties.
						(d)Secretary
				ProceduresThe Secretary shall establish procedures—
							(1)to inform victims
				of their rights under this section; and
							(2)for the informal
				review of any claim of a denial of such a right.
							(e)Commission
				procedures and considerationsThe Commission shall—
							(1)establish
				procedures relating to the rights of victims to be heard in proceedings before
				the Commission; and
							(2)in rendering any
				decision, provide due consideration to any statement or information provided by
				any victim before the Commission.
							(f)Family
				liaisonsThe Secretary shall
				designate at least 1 employee at each area office of the Occupational Safety
				and Health Administration to serve as a family liaison to—
							(1)keep victims
				informed of the status of investigations, enforcement actions, and settlement
				negotiations; and
							(2)assist victims in
				asserting their rights under this section.
							(g)DefinitionIn
				this section, the term victim means—
							(1)an employee,
				including a former employee, who has sustained a work-related injury or illness
				that is the subject of an inspection or investigation conducted under section
				8; or
							(2)a family member
				(as further defined by the Secretary) of a victim described in paragraph (1),
				if—
								(A)the victim dies as
				a result of a incident that is the subject of an inspection or investigation
				conducted under section 8; or
								(B)the victim
				sustains a work-related injury or illness that is the subject of an inspection
				or investigation conducted under section 8, and the victim because of
				incapacity cannot reasonably exercise the rights under this
				section.
								.
			704.Correction of
			 serious, willful, or repeated violations pending contest and procedures for a
			 staySection 10 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 659) is amended by adding
			 at the end the following:
				
					(d)Correction of
				serious, willful, or repeated violations pending contest and procedures for a
				stay
						(1)Period permitted
				for correction of serious, willful, or repeated violationsFor
				each violation which the Secretary designates as serious, willful, or repeated,
				the period permitted for the correction of the violation shall begin to run
				upon receipt of the citation.
						(2)Filing of a
				motion of contestThe filing of a notice of contest by an
				employer—
							(A)shall not operate
				as a stay of the period for correction of a violation designated as serious,
				willful, or repeated; and
							(B)may operate as a
				stay of the period for correction of a violation not designated by the
				Secretary as serious, willful, or repeated.
							(3)Criteria and
				rules of procedure for stays
							(A)Motion for a
				stayAn employer may file
				with the Commission a motion to stay a period for the correction of a violation
				designated as serious, willful, or repeated.
							(B)CriteriaIn
				determining whether a stay should be issued on the basis of a motion filed
				under subparagraph (A), the Commission shall consider whether—
								(i)the employer has
				demonstrated a substantial likelihood of success on its contest to the
				citation;
								(ii)the employer will
				suffer irreparable harm absent a stay; and
								(iii)a stay will
				adversely affect the health and safety of workers.
								(C)Rules of
				ProcedureThe Commission shall develop rules of procedure for
				conducting a hearing on a motion filed under subparagraph (A) on an expedited
				basis. At a minimum, such rules shall provide:
								(i)That a hearing before an administrative law
				judge shall occur not later than 15 days following the filing of the motion for
				a stay (unless extended at the request of the employer), and shall provide for
				a decision on the motion not later than 15 days following the hearing (unless
				extended at the request of the employer).
								(ii)That a decision
				of an administrative law judge on a motion for stay is rendered on a timely
				basis.
								(iii)That if a party
				is aggrieved by a decision issued by an administrative law judge regarding the
				stay, such party has the right to file an objection with the Commission not
				later than 5 days after receipt of the administrative law judge’s decision.
				Within 10 days after receipt of the objection, a Commissioner, if a quorum is
				seated pursuant to section 12(f), shall decide whether to grant review of the
				objection. If, within 10 days after receipt of the objection, no decision is
				made on whether to review the decision of the administrative law judge, the
				Commission declines to review such decision, or no quorum is seated, the
				decision of the administrative law judge shall become a final order of the
				Commission. If the Commission grants review of the objection, the Commission
				shall issue a decision regarding the stay not later than 30 days after receipt
				of the objection. If the Commission fails to issue such decision within 30
				days, the decision of the administrative law judge shall become a final order
				of the Commission.
								(iv)For notification to employees or
				representatives of affected employees of requests for such hearings and shall
				provide affected employees or representatives of affected employees an
				opportunity to participate as parties to such
				hearings.
								.
			705.Conforming
			 amendmentsSection 17(d) of
			 the Occupational Safety and Health Act of 1970 (29 U.S.C. 666(d)) is amended to
			 read as follows:
				
					(d)Any employer who
				fails to correct a violation designated by the Secretary as serious, willful,
				or repeated and for which a citation has been issued under section 9(a) within
				the period permitted for its correction (and a stay has not been issued by the
				Commission under section 10(d)) may be assessed a civil penalty of not more
				than $7,000 for each day during which such failure or violation continues. Any
				employer who fails to correct any other violation for which a citation has been
				issued under section 9(a) of this title within the period permitted for its
				correction (which period shall not begin to run until the date of the final
				order of the Commission in the case of any review proceeding under section 10
				initiated by the employer in good faith and not solely for delay of avoidance
				of penalties) may be assessed a civil penalty of not more than $7,000 for each
				day during which such failure or violation
				continues.
					.
			706.Civil
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 $70,000 and inserting $120,000;
						(B)by striking
			 $5,000 and inserting $8,000; and
						(C)by adding at the
			 end the following: In determining whether a violation is repeated, the
			 Secretary shall consider the employer's history of violations under this Act
			 and under State occupational safety and health plans established under section
			 18. If such a willful or repeated violation caused or contributed to the death
			 of an employee, such civil penalty amounts shall be increased to not more than
			 $250,000 for each such violation, but not less than $50,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $25,000 for each such violation.;
						(2)in subsection
			 (b)—
						(A)by striking
			 $7,000 and inserting $12,000; and
						(B)by adding at the
			 end the following: If such a violation caused or contributed to the
			 death of an employee, such civil penalty amounts shall be increased to not more
			 than $50,000 for each such violation, but not less than $20,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $10,000 for each such violation.;
						(3)in subsection (c),
			 by striking $7,000 and inserting $12,000;
					(4)in subsection (d),
			 as amended by section 705, by striking $7,000 each place it
			 occurs and inserting $12,000;
					(5)by redesignating
			 subsections (e) through (l) as subsections (f) through (m), respectively;
			 and
					(6)in subsection (j)
			 (as redesignated by paragraph (5)), by striking $7,000 and
			 inserting $12,000;.
					(b)Inflation
			 AdjustmentSection 17 of such Act is further amended by inserting
			 after subsection (d) the following:
					
						(e)Amounts provided
				under this section for civil penalties shall be adjusted by the Secretary at
				least once during each 4-year period beginning January 1, 2016, to account for
				the percentage increase or decrease in the Consumer Price Index for all urban
				consumers during such
				period.
						.
				707.Criminal
			 penalties
				(a)In
			 GeneralSection 17 of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 666) (as amended by sections 705 and 706) is further
			 amended—
					(1)by amending
			 subsection (f) to read as follows:
						
							(f)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				of any regulation prescribed under this Act, and that violation caused or
				contributed to the death of any employee, shall, upon conviction, be punished
				by a fine in accordance with title 18, United States Code, or by imprisonment
				for not more than 10 years, or both, except that if the conviction is for a
				violation committed after a first conviction of such person under this
				subsection or subsection (i), punishment shall be by a fine in accordance title
				18, United States Code, or by imprisonment for not more than 20 years, or by
				both.
								(2)For the purpose of this subsection,
				the term employer means, in addition to the definition contained
				in section 3, any officer or
				director.
								;
					(2)in subsection (g),
			 by striking fine of not more than $1,000 or by imprisonment for not more
			 than six months, and inserting fine in accordance with title 18,
			 United States Code, or by imprisonment for not more than 2
			 years,;
					(3)in subsection (h),
			 by striking fine of not more than $10,000, or by imprisonment for not
			 more than six months, and inserting fine in accordance with
			 title 18, United States Code, or by imprisonment for not more than 5
			 years,;
					(4)by redesignating
			 subsections (j) through (m) as subsections (k) through (n), respectively;
			 and
					(5)by inserting after
			 subsection (i) the following:
						
							(j)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				any regulation prescribed under this Act, and that violation causes or
				contributes to serious bodily harm to any employee but does not cause death to
				any employee, shall, upon conviction, be punished by a fine in accordance with
				title 18, United States Code, or by imprisonment for not more than 5 years, or
				by both, except that if the conviction is for a violation committed after a
				first conviction of such person under this subsection or subsection (e),
				punishment shall be by a fine in accordance with title 18, United States Code,
				or by imprisonment for not more than 10 years, or by both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3, any officer or director.
								(3)For purposes of this subsection, the term
				serious bodily harm means bodily injury or illness that
				involves—
									(A)a
				substantial risk of death;
									(B)protracted unconsciousness;
									(C)protracted and obvious physical
				disfigurement; or
									(D)protracted loss or impairment, either
				temporary or permanent, of the function of a bodily member, organ, or mental
				faculty.
									.
					(b)Jurisdiction for
			 Prosecution Under State and Local Criminal LawsSection 17 of
			 such Act (29 U.S.C. 666) (as amended by this Act) is further amended by adding
			 at the end the following:
					
						(o)Nothing in this
				Act shall preclude a State or local law enforcement agency from conducting
				criminal prosecutions in accordance with the laws of such State or
				locality.
						.
				708.PenaltiesSection 17(n) of the Occupational Safety and
			 Health Act of 1970 (as redesignated by section 707(a)(4)) (29 U.S.C. 666(n)) is
			 amended by adding at the end the following: Pre-final order interest on
			 such penalties shall begin to accrue on the date the party contests a citation
			 issued under this Act, and shall end upon the issuance of the final order. Such
			 pre-final order interest shall be calculated at the current underpayment rate
			 determined by the Secretary of the Treasury pursuant to section 6621 of the
			 Internal Revenue Code of 1986, and shall be compounded daily. Post-final order
			 interest shall begin to accrue 30 days after the date a final order of the
			 Commission or the court is issued, and shall be charged at the rate of 8
			 percent per year..
			709.Effective
			 date
				(a)General
			 RuleExcept as provided for
			 in subsection (b), this title and the amendments made by this title shall take
			 effect not later than 90 days after the date of the enactment of this
			 Act.
				(b)Exception for
			 States and political subdivisionsThe following are exceptions to the
			 effective date described in subsection (a):
					(1)A State that has a State plan approved
			 under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C.
			 667) shall amend its State plan to conform with the requirements of this Act
			 and the amendments made by this Act not later than 12 months after the date of
			 the enactment of this Act. The Secretary of Labor may extend the period for a
			 State to make such amendments to its State plan by not more than 12 months, if
			 the State’s legislature is not in session during the 12-month period beginning
			 with the date of the enactment of this Act. Such amendments to the State plan
			 shall take effect not later than 90 days after the adoption of such amendments
			 by such State.
					(2)This Act and the
			 amendments made by this Act shall take effect not later than 36 months after
			 the date of the enactment of this Act with respect to a workplace of a State,
			 or a political subdivision of a State, that does not have a State plan approved
			 under such section 18 (29 U.S.C. 667).
					
